                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

GRAFTON SCHOOL DISTRICT,
             Plaintiff,

        v.                                               Case No. 19-C-1179

JL, a minor, by and through his parent
and next friend, LL,
                   Defendant.



                                          ORDER

        This is an appeal under the Individuals with Disabilities Education Act (“IDEA”), 20

U.S.C. § 1400, et seq., and its implementing regulations, 34 C.F.R. Part 300, from an

administrative law judge’s decision requiring the plaintiff Grafton School District (Grafton)

to pay the defendant student’s tuition at a private school in which his mother, L.L.,

unilaterally placed him. The parties have filed cross motions for summary judgment which

this order resolves. Though the IDEA allows the parties to offer additional evidence when

a case is reviewed by a district court, neither party has offered new evidence, and so I

decide the case on the basis of the administrative record. Evanston Community

Consolidated School District v. Michael M., 356 F.3d 798, 802 (7th Cir. 2004).

   I.        FACTS

        The facts reflected in the administrative record are as follows. The student, J.L.,

began attending school in Grafton during the 2011-2012 school year, when he was in

fourth grade. He is of above average intelligence, with noted strengths in math problem

solving and other areas. He has been medically diagnosed with ADHD and an anxiety

                                             1




             Case 2:19-cv-01179-LA Filed 07/08/20 Page 1 of 25 Document 38
disorder. He has struggled with writing throughout his years in school. He has had an

Individualized Education Plan (IEP) in place since seventh grade, with his eligibility based

on Other Health Impairment (OHI). (To be eligible for an IEP, a student must be affected

by a disability in one of several categories which include, among others, specific learning

disability, speech-language impairment, and other health impairment, or OHI.)

       In April, 2016, the spring of the student’s eighth grade year, L.L. requested that the

district evaluate the student to see if he met the criteria for a speech/language impairment

or for provision of speech/language services. An independent evaluator, Susan Carneol,

conducted the evaluation but was not able to complete the assessment because J.L.

became agitated and oppositional when asked to write or dictate a sentence. Carneol

recommended that the student continue to receive special education services and

suggested that the IEP team consider adding speech and language as a related service.

Carneol referred J.L. for a neuropsychological evaluation, which found that ADHD and

anxiety impaired the student’s functioning and that his writing had not progressed at age-

expected rate since his first neuropsychological evaluation when he was seven years old.

The evaluator commented that J.L.’s level of performance in writing was likely reflective

of a specific learning disability, but that further monitoring in the school setting would be

necessary to determine if J.L. met formal state criteria for the additional special education

category.

       In June 2016, an IEP team meeting was held to reevaluate J.L. and develop an

IEP for his upcoming freshman year of high school. The team determined that J.L. met

the eligibility criteria for OHI, but not for speech-language impairment. The team


                                             2




         Case 2:19-cv-01179-LA Filed 07/08/20 Page 2 of 25 Document 38
developed an IEP which provided that J.L. would receive the following services: targeted

skill work in written language for one class period a day; supervised study in the special

education classroom for one class period a day; an assignment notebook accuracy check

at the end of every day; and 20 minutes of speech and language services twice per week.

The June 2016 IEP also set four goals for the school year in the areas of “Organization,”

“English 9” (substantively, this goal involved writing a paragraph that met district

standards vis a vis content, organization, language, and conventions), “Academic Goals”

(i.e., following directions and staying on task), and “Speech-Language.”

        During the summer of 2016, Grafton hired a private tutor1 to work with J.L. on

writing and language. That tutor recommended to L.L. that J.L. be provided a study hall

every day with a teacher with specific training in working with students with both ADHD

and problems with written expression, who would understand the way J.L. learned. L.L.

emailed Grafton’s director of special education requesting an IEP team meeting to

implement the tutor’s recommendations into J.L.’s IEP. L.L. also offered to pay for a tutor

to provide the recommended services. However, Grafton did not revise J.L.’s IEP in

response to this request.

        In May, 2017, at the end of the student’s freshman year, L.L. asked J.L.’s case

manager, Adam Heitzkey, to have J.L.’s writing evaluated. It is not clear from the record

whether this evaluation happened. However, the IEP team did meet again at the end of

May, 2017 to review and revise J.L.’s IEP and develop the IEP for his sophomore year.

The new IEP provided that J.L. would receive the following services: a daily study hall


1Grafton hired this tutor as compensatory education because it had failed to provide the student with one
of the services required under his eighth grade IEP.
                                                    3




          Case 2:19-cv-01179-LA Filed 07/08/20 Page 3 of 25 Document 38
supported by special education staff; a daily assignment notebook check; and 20 minutes

once per week of speech and language services (half the amount of speech-language

services that had been provided the year before). The May 2017 IEP listed six goals, four

of which were identified as “Advocacy,” “Attending-Behavior,” “Academic Goals-Work

Completion,” and “Writing,” and the remaining two of which were related to the speech-

languages services J.L. received.

       Notably, the writing goal in the May, 2017 IEP was nearly identical to the English

9 goal from the year before, again envisioning that the student would write a paragraph

that would meet the previously identified district standards for content, and conventions.

The IEP’s stated baseline for this goal (meaning the student’s level of achievement at the

time the IEP was written) was that he could independently meet this goal 25% of the time.

The level of achievement targeted in the IEP was 60% of the time. Similarly, the goal

related to Attending Behavior was substantively very similar to the academic skills goal

from the IEP the year before. The May 2017 IEP set the baseline for attending behavior

as the student responding appropriately to redirection in 2 out of 5 instances, and set the

target attainment level as appropriate response to redirection in 4 out of 5 instances.

       The May 2017 IEP provided that the student would receive various supplementary

services. These included: extended time on all writing assignments of a paragraph or

more; paragraph outlines to help the student organize his thoughts prior to writing

paragraphs/essays in communication arts; access to work processing technology for

writing assignments that are a paragraph or more and will be graded for spelling, grammar

and organizational accuracy; and speech-to-text and word prediction software to facilitate


                                            4




         Case 2:19-cv-01179-LA Filed 07/08/20 Page 4 of 25 Document 38
writing tasks. In addition, the May 2017 IEP also required that quarterly reports about

J.L.’s progress be provided to L.L. However, Mr. Heitzkey did not provide the required

quarterly reports.

       In November 2017, L.L. asked to convene an IEP team meeting to review J.L.’s

IEP, based on her concern that he was not getting his English writing assignments done

and had received D and F grades on some assignments. An IEP team meeting was held,

but no revisions were made. In an email to a high school administrator dated November

14, 2017, L.L. asked the district to evaluate J.L.’s writing ability. On February 17, 2018

and March 27, 2017, L.L. again emailed Mr. Heitzkey to request that the district evaluate

J.L.’s writing. In April 2018, a member of the district staff assessed J.L.’s writing and found

that his paragraph was written at a third to fourth grade level.

       J.L. received passing grades during his sophomore year, including As in certain

math and science classes. In American literature and composition, he received a C first

semester and a C- second semester. In that class, students’ grades were based on five

skill areas: speaking, writing, creation, analysis and comprehension; however the co-

teachers for the class, Mr. Heitzkey and Helen Kunick, did not factor J.L.’s writing into the

grades they assigned him. Ms. Kunick later testified that because of the “infrequency and

reluctance” of J.L.’s writing, she could not establish “a mode or trend in learning” in the

area of writing and therefore did not include it in the grade.

       J.L. did not utilize or fill out his assignment notebook during the 2017-18 school

year. On May 20, 2018, the district’s online gradebook software showed that J.L. had 44




                                              5




         Case 2:19-cv-01179-LA Filed 07/08/20 Page 5 of 25 Document 38
missing assignments for the school year. He also resisted using the speech-to-text

software that had been provided to him as a supplementary service in his IEP.

       On May 23, 2018, the IEP team met to review J.L.’s IEP and develop the IEP for

the next year. Mr. Heitzkey presented a draft to L.L. at the start of the meeting. Included

in the draft was a review of the goals that had been set for the 2017-18 school year, which

indicated that J.L. had not met the goals related to advocacy, attending, and writing.

       The IEP team did not finish developing the IEP for the 2018-19 school year at the

May 23, 2018 meeting, though it did draft the goals for the upcoming year. Again, there

were six goals. Four were labeled “Advocacy,” “Attending,” “Writing” and “Study Skills,”

and the remaining two again related to J.L.’s work with the speech-language pathologist.

Regarding special education services, the draft IEP again provided for a daily study hall

in the special education classroom with instruction in writing skills, time management, and

organization, as well as 20 minutes per week of speech-language services. The daily

assignment notebook check that had been provided in the previous year’s IEP was not

included in the draft.

       At the end of the May 23 meeting, the team tentatively discussed reconvening in

June to finalize the IEP. On May 31, 2018, the district’s school psychologist emailed L.L.

and told her that because the district was legally required to complete the annual IEP

revision and review by May 31, the IEP that was partially completed at the May 23 meeting

would be in effect as a placeholder until the team reconvened to finalize the IEP.

       After the May 23 meeting, J.L. showed L.L. how to see the editing history of his

written assignments on Google Docs. Based on what L.L. saw, she believed that Mr.


                                            6




         Case 2:19-cv-01179-LA Filed 07/08/20 Page 6 of 25 Document 38
Heitzkey had written or altered much of J.L.’s writing on assignments and exams, and

that the conduct constituted illegal forgery or fraud. She asked the district to investigate

and also reported the conduct to local law enforcement.

       At the May 23 meeting, the IEP had tentatively discussed providing summer

programming for J.L. but had not reached a decision. Regardless, in June 2018, L.L.

signed J.L. up to receive writing instruction at Lindamood-Bell, a private educational

center, over the summer. She sent an email to the district demanding that it pay the cost

of those services. Specifically, she wrote:

              As I mentioned the school will be paying for [J.L.’s] 4 to 5
              weeks of Lindamood Bell this summer starting 7/9/18 and we
              can see when they do their re evaluation, if [J.L.] will require
              more through out his school career in conjunction with other
              services.

              Please get back to me or have your attorney contact me by
              Friday June 22nd at 4 p.m. to confirm you are covering
              Lindamood Bell $2440/wk and [J.L.’s] transportation, so I can
              leave this out of the legal consultation vs you having to pay
              for it (and you will) and a lot of extra legal fees. I want to make
              sure the transportation is set up or you will need to reimburse
              me at an extremely high rate.

ECF No. 27-15 at 2., Laura Stautz, the district’s new director of special education,

responded and indicated that the district would to pay for four weeks of instruction as well

as transportation. Id.at 4. In the same email exchange, L.L. and Stautz discussed when

to reconvene the IEP team to finalize the 2018-19 IEP. Stautz recommended that the

team reconvene after J.L. had completed the services at Lindamood-Bell so that

information from that program could be incorporated into the plans for J.L.’s writing




                                              7




         Case 2:19-cv-01179-LA Filed 07/08/20 Page 7 of 25 Document 38
instruction in the upcoming school year. L.L. replied that she agreed to reconvene after

Lindamood-Bell had completed its final evaluation of J.L. in August. Id. at 4.



       On August 13, 2018, Laura Stautz emailed L.L. to set up a meeting to finalize J.L.’s

IEP. ECF No. 27-17 at 2. L.L. replied in a long email later that day. Id. at 3. The email first

asked whether Heitzkey was still employed by the district. It also asked for the names of

the special education teachers currently employed at the high school who would be

available to work with J.L. It indicated that the Lindamood-Bell evaluation results would

be available August 23. The email requested “information on what [the district was] willing

to put in place; services, people, hrs. etc,” and indicated that L.L. would “consider it and

then you can have the IEP team bless it.” Id. However, the email then stated, “I won’t

have Heitzkey anywhere near my son, so until you fire him we have a problem.” The email

then spent several paragraphs discussing the Grafton Police Department’s investigation

into L.L.’s fraud and forgery allegations against Heitzkey.

       Laura Stautz replied in an email on August 15. She again requested information

about L.L’s availability for an IEP meeting and suggested that the meeting be scheduled

for August 24, since the Lindamood-Bell results would be available August 23. ECF No.

27-17 at 5. Stautz also indicated that the District had investigated the allegations against

Mr. Heitzkey and had not been able to substantiate them, but requested that L.L. provide

any evidence that she had to substantiate the allegations. Id. Stautz informed L.L. that,

because of the allegations and L.L.’s insistence that she “wouldn’t have Heitzkey

anywhere near her son,” Heitzkey would no longer serve as J.L.’s special education


                                              8




         Case 2:19-cv-01179-LA Filed 07/08/20 Page 8 of 25 Document 38
teacher. L.L replied later that day, listing several grievances against Heitzkey and calling

him a liar. She stated, “I have raised my kids not to lie or be around liars. . . . So until

Heitzkey is gone and you decide you really want to help my son we won’t need an IEP

meeting. You will be paying for a unilateral placement as I said before.” Id. at 7. L.L. did

not provide dates that she would be available for an IEP meeting.

       On August 17, L.L. emailed District Superintendent Jeff Nelson, notifying him that

she intended to remove J.L. from the district and place him at Brehm Preparatory School

in Carbondale, Illinois on September 4, 2018 or before and that she would be seeking

reimbursement from the district for the cost of the student attending the private school.

Laura Stautz replied in an email acknowledging the district’s receipt of L.L.’s email and

asking if L.L. would be interested in a facilitated IEP meeting or engaging in mediation

with the district. L.L. declined.

       J.L. began school at Brehm in September. Brehm is a residential program for

students with learning challenges. During the 2018-19 school year at Brehm, J.L. received

speech and language services each day for a total of 96 minutes per week. He also

received speech and language services from a second therapist in a small group setting

for 47 minutes twice a week. He received daily executive function and advisement

services totaling 100 minutes per week. He also received general academic instruction

and other services.

       The Grafton Police department closed its investigation into Mr. Heitzkey,

concluding that the allegations were a civil rather than a criminal matter.




                                             9




          Case 2:19-cv-01179-LA Filed 07/08/20 Page 9 of 25 Document 38
         In January, 2019, L.L. filed a request for a due process hearing, seeking

reimbursement from the district for the cost of J.L.’s Brehm tuition and transportation

costs. An administrative law judge (ALJ) conducted the hearing in March and April, 2019.

In July, 2019, the ALJ issued a decision and order which concluded that the district had

failed to provide J.L. with a free, appropriate public education during the 2017-18 school

year, had failed to offer him one for 2018-19, and was obligated to reimburse the parent

for the costs of J.L.’s placement at Brehm. It is the district’s appeal of this order that is

now before me.


   II.      STANDARD OF REVIEW IN IDEA CASES

         The IDEA provides that when a district court reviews an ALJ’s decision in an IDEA

case, it “(i) shall receive the records of the administrative proceedings; (ii) shall hear

additional evidence at the request of a party; and (iii) basing its decision on the

preponderance of the evidence, shall grant such relief as the court determines is

appropriate.” 20 U.S.C. §1415(i)(2)(C). However, where, as here, neither party requests

that the district court hear additional evidence, I must afford the administrative law judge’s

decision significant deference and may overturn it only if I am “strongly convinced that the

order is erroneous.” School Dist. of Wisconsin Dells v. Z.S. ex rel. Littlegeorge, 295 F. 3d

671, 675 (2002). Further, I am not to substitute my own notions of sound educational

policy for those of the school district. Evanston Community Consolidated School Dist.

Number 65, 356 F.3d at 802.




                                             10




          Case 2:19-cv-01179-LA Filed 07/08/20 Page 10 of 25 Document 38
   III.      DISCUSSION

          A state that receives federal funds under the IDEA must provide a free appropriate

public education, or “FAPE,” to all eligible children. 20 U.S.C. § 1412(a)(1). “When a

public school fails to provide a FAPE and a child’s parents place the child in an

appropriate private school without the school district’s consent, a court may require the

district to reimburse the parents for the cost of the private education.” Forest Grove School

Dist. v. T.A., 557 U.S. 230, 232 (2009). However, the court “retain[s] discretion to reduce

the amount of a reimbursement award if the equities so warrant.” Id. at 247. Here, the

District makes the following arguments that it should not have to reimburse L.L. J.L.’s

Brehm tuition: (1) it provided J.L. a FAPE during the 2017-18 school year and it offered

him one for 2018-2019; (2) Brehm was not an appropriate placement for J.L.; and (3) the

equities warrant reduction or denial of reimbursement. I will address these issues in turn.

A. Substantive Compliance with the IDEA’s FAPE Requirements

          The ALJ determined that the District did not provide J.L. with a FAPE during the

2017-18 school year or offer him one for 2018-19. The District disagrees on both points.

I begin my discussion with a review of the IDEA’s substantive requirements with respect

to provision of a FAPE.

          The vehicle by which a FAPE is delivered to an individual child is the IEP, which

must be reviewed every year and which must describe the child’s present level of

achievement as impacted by the child’s disability, set out measurable annual goals, and

describe the special education and related services that the school will provide so that

the child may make progress both towards the individualized goals and, to the extent


                                              11




           Case 2:19-cv-01179-LA Filed 07/08/20 Page 11 of 25 Document 38
possible, in the general curriculum. Endrew F. ex rel. Joseph F. v. Couglas County School

Dist., 137 S.Ct. 988, 994 (2017); 20 U.S.C. § 1414(d)(1)(A)(i). What services are provided

in the IEP will vary significantly from child to child; however, to meet the substantive

requirements of the IDEA, an IEP must be “reasonably calculated to enable a child to

make progress adequate in light of the child’s circumstances.” Endrew F., 137 S.Ct at

999.

       What constitutes “adequate progress” will also necessarily very from child to child,

but the Supreme Court has provided some guidance. In the case of a child who is fully

integrated in the regular classroom, an IEP “typically should . . . be ‘reasonably calculated

to enable the child to achieve passing marks and advance from grade to grade.’” Id.,

quoting Board of Ed. of Hendrick Hudson Central School Dist., Westchester Cty. v.

Rowley, 458 U.S. 176, 203-204 (1982). In the case of a child “not fully integrated into the

regular classroom and not able to achieve on grade level,” the IEP should be

“appropriately ambitious in light of his circumstances, just as advancement from grade to

grade is appropriately ambitious for most children in the regular classroom.” Endrew F.,

137 S.Ct. at 1000. The Supreme Court has, however, rejected the argument that a FAPE

must provide a child with a disability the opportunity to “achieve academic success, attain

self-sufficiency, and contribute to society that are substantially equal to the opportunities

afforded children without disabilities.” Id. at 1001. In other words, the substantive equality

between disabled and nondisabled students required by the IDEA is not an equality of

outcomes or even the opportunity to attain equal outcomes; it’s rather an equality of

opportunities for growth relative to the child’s own unique starting point. In the Court’s


                                             12




        Case 2:19-cv-01179-LA Filed 07/08/20 Page 12 of 25 Document 38
words, “the goals may differ, but every child should have the chance to meet challenging

objectives.” Id.

       It is not enough that an IEP be adequately written; it must also be adequately

implemented. A material failure to implement an IEP violates the IDEA. Van Duyn ex rel.

Van Duyn v. Baker School Dist. 5J, 502 F.3d 811, 822 (9th Cir. 2007) (cited in CTL ex rel.

Trebatoski v. Ashland School Dist., 743 F.3d 524, 529 (7th Cir. 2014); Stanek v. St.

Charles Community Unit School Dist. No. 303, 783 F. 3d 634, 641 (7th Cir. 2015)). “A

material failure occurs when there is more than a minor discrepancy between the services

a school provides to a disabled child and the services required by the child’s IEP.” Id. A

child’s lack of educational progress in an area the prescribed service was intended to

target may be probative that there has been more than a minor shortfall in the services

provided. Id.

       The ALJ was first asked to determine whether the District had provided J.L. with a

FAPE during the 2017-18 school year. She found that it had failed to do so, based on the

following findings of fact: the District’s reduction of J.L.’s speech and language services

to 20 minutes once per week despite specialist Susan Carneol’s testimony that 15 or 20

minutes twice a week of spelling and writing intervention would not be sufficient and that

best practice would be a minimum of half an hour five days a week; the fact that the goals

for J.L.’s 2017-2018 IEP were very similar to those from the year before, together with the

fact that the baselines for some of these goals for 2017-18 were very low, suggesting that

J.L. had not made progress toward those goals the year before; the fact that J.L. received

some F and D grades on writing assignments in the first semester of the 2017-18 school


                                            13




         Case 2:19-cv-01179-LA Filed 07/08/20 Page 13 of 25 Document 38
year and the IEP team met but made no revisions to the IEP; the fact that J.L.’s English

teacher together with Mr. Heitzkey decided not to include writing as a component of the

grade they gave J.L. for the first semester of English 10 because he did not write enough

for them to evaluate his writing ability; Mr. Heitzkey’s testimony that by the end of the

2017-18 school J.L. had not achieved several of the goals in his IEP for that year or for

the year before; Mr. Heitzkey’s testimony that he did not provide L.L. with quarterly

progress reports that were required under J.L.’s IEP; the District’s director of pupil

services’ testimony that the District should have granted L.L.’s repeated request to have

J.L.’s spelling and writing level evaluated; and the fact that an assessment of J.L’s writing

in April 2018 found that his paragraph had been written at a third to fourth grade level.

         The District argues that the ALJ made a legal error in her assessment of the 2017-

2018 school year because she considered evidence of J.L.’s lack of progress through the

year, and not just information that was available to the IEP team at the time it wrote the

IEP for that year. In support of this argument, the District cites various cases which stand

for the principle that an IEP’s adequacy must be evaluated prospectively (i.e., whether it

was a reasonable plan at the time it was written), rather than in hindsight. ECF No. 28 at

22, citing, inter alia, M.B. ex rel. Berns v. Hamilton Se. Schs., 668 F.3d 851, 859, 863 (7th

Cir. 2011); Lessard v. Wilton Lyndebrough Coop Sch. Dist., 518 F.3d 18, 29 (1st Cir.

2008).

         The problem with the District’s argument is that is it does not address the question

the ALJ had been asked to resolve. The ALJ’s order frames the issue presented as: “Did

the District fail to provide the Student with a free, appropriate public education during the


                                              14




          Case 2:19-cv-01179-LA Filed 07/08/20 Page 14 of 25 Document 38
2017-2018 school year?” ECF No. 1-1 at 2. But the District’s argument and the cases it

cites address only the narrower question of whether the IEP had been adequately written.

As discussed above, an adequately drafted IEP is only one component of a FAPE; the

IEP must also be adequately implemented, and a student’s lack of progress during the

year can serve as evidence that an implementation failure was material and deprived the

student of a FAPE. Van Duyn, 502 F.3d at 822.

       It is true that the ALJ’s discussion of the legal standards governing her analysis of

the 2017-2018 school year addresses only the standards for IEP construction and not

IEP implementation. ECF No. 1-1 at 16. But several of the facts the ALJ discusses clearly

support a conclusion that the District materially failed to implement provisions of J.L.’s

IEP.

       First, the IEP provided that J.L. would receive a daily assignment notebook check

as a special education service; however, Mr. Heitzkey testified that J.L. did not use or fill

out his assignment notebook during the 2017-18 school year. These facts suggest that

the IEP provision regarding assignment notebook checks was not implemented. Further,

Mr. Heitzkey testified that at the end of the year J.L. was not close to being able to record

his daily assignments with 90% accuracy, which was a goal in his IEP. J.L.’s lack of

progress towards this goal is evidence that the failure to implement the IEP provision was

material and deprived him of a FAPE.

       Second, the IEP provided that Mr. Heitzkey would make quarterly written reports

to L.L. regarding J.L.’s progress, but Mr. Heitzkey acknowledged that he did not make

those reports. J.L’s failure to make progress on the writing and work completion goals is


                                             15




        Case 2:19-cv-01179-LA Filed 07/08/20 Page 15 of 25 Document 38
evidence that this failure to implement the IEP’s provision for monitoring and reporting his

progress was material and deprived him of a FAPE. Relatedly, though the IEP did not

explicitly provide that J.L.’s writing would be assessed in the context of his English class,

such assessment is implicit in certain of the services for which the IEP did provide,

including the accommodations like paragraph outlines and extra time intended to facilitate

his completion of writing assignments, as well as the provisions for monitoring and

reporting of the students progress towards the IEP’s writing goal. That J.L’s writing was

not assessed in the context of his English class therefore plausibly amounts to a failure

to implement those components of the IEP, and, again, J.L.’s lack of progress on his

writing goal is evidence that this failure to implement was material and deprived him of a

FAPE. In short, it was not improper for the ALJ to rely on the evidence of J.L.’s lack of

progress during the 2017-18 to reach the conclusion that the District did not provide him

a FAPE during that year.

       The District raises various other challenges to the ALJ’s decision regarding the

2017-18 school year, including that the ALJ misunderstood speech and language

specialist Susan Carneol’s testimony and that the ALJ gave an undue amount of weight

to L.L.’s perceptions instead of deferring to the judgment of the school district. Because I

have already found that the facts before the ALJ were sufficient to support the conclusion

that J.L. did not receive a FAPE in the 2017-18 school year, and because I therefore do

not find the ALJ’s decision to have been plainly erroneous, I need not consider these

additional arguments. I will uphold the ALJ’s determination that J.L. did not receive a

FAPE in 2017-18.


                                             16




        Case 2:19-cv-01179-LA Filed 07/08/20 Page 16 of 25 Document 38
       The ALJ was also asked to determine whether the District offered J.L. a FAPE for

the 2018-2019 school year. She concluded that it did not. The starting point of her analysis

was the May 23, 2018 IEP team meeting, at which the team was supposed to review and

revise J.L.’s existing IEP and develop the IEP for the 2018-19 school year. The team did

not complete its work at this meeting, and it planned to reconvene in the summer to

continue revising and developing the IEP. However, the prior IEP was set to expire on

May 31, 2018. The ALJ reasoned that when the old IEP expired, the draft from the May

23 meeting became the operative IEP. She further reasoned that, though the school

reached out to L.L. in August to set a date for a team meeting to finish developing the

new IEP and L.L. did not cooperate in setting a date, the school was ultimately responsible

for having an adequate IEP in effect and it should have finished developing the IEP even

without the parent’s input. Therefore, the ALJ concluded, the May 23 draft stood as the

IEP the district offered J.L. for the 2018-19 school year, and it was the document that

must be examined to determine if the district offered J.L. a FAPE.

       The ALJ then examined the provisions of the May 23 IEP and found that it did not

meet the Endrew F. standard—i.e., that it was not reasonably calculated to enable J.L. to

make progress in light of his circumstances. Among the reasons she cited for this

determination were the removal of the daily assignment notebook check from the IEP

without offering any replacement services even though J.L. continued to have serious

problems with organization and work completion; the inclusion of only 20 minutes per

week of speech and language services even though that had proven inadequate the




                                            17




        Case 2:19-cv-01179-LA Filed 07/08/20 Page 17 of 25 Document 38
previous year; and the retention of three unachieved goals from the previous year’s IEP

with baselines set at zero.

       The District raises three challenges to the ALJ’s reasoning. First, it argues that her

assessment of the 2018-19 IEP was tainted by the comparisons she drew to the 2017-18

IEP, which the District had argued was adequate. I have already ruled that the ALJ did

not err in finding that the District failed to provide J.L. with a FAPE in 2017-18. I therefore

see no error in the ALJ’s reasoning that the 2018-19 IEP failed to identify or address the

problems that arose in 2017-18.

       The District next argues that the services offered in the 2018-19 IEP were

adequate because they were similar to the services offered in 2017-18 which had allowed

J.L. to achieve passing grades, advance with his class, meet three of his six IEP goals,

and—the District claims—make progress on the others. In support of its claim that J.L.

made progress on the unmet IEP goals, the District presented Mr. Heitzkey’s testimony

that J.L. had made “multiple steps in the right direction,” ECF # 27-20 at 24-25, and certain

lines of commentary from the IEP team’s review of the 2017-18 IEP that suggested J.L.

had made some progress towards his unmet goals. However, there is also evidence to

support a finding that J.L. did not make meaningful progress towards these goals,

including the number of assignments he failed to turn in and the fact that he completed

so little written work that his English teacher elected not to assign him a writing grade. It

was the ALJ’s responsibility as fact-finder to weigh such evidence; I will defer to her

finding that J.L. did not make appropriate progress towards these goals in 2017-18.




                                              18




         Case 2:19-cv-01179-LA Filed 07/08/20 Page 18 of 25 Document 38
      The District also cites certain broader indicia of progress in support of the

adequacy of the IEP, including the fact that J.L. obtained passing grades and advanced

to the next grade level. It is true that, in Rowley, the Supreme Court cited passing grades

and grade level advancement as indicators of an IEP’s adequacy. 458 U.S. at 202-03.

That assertion was premised, however, on the passing grades and advancement being

accurate reflections of the student’s mastery of grade level content. Id. at 203 (“When . .

. [a child with an IEP] is being educated in the regular classrooms of a public school

system, the system itself monitors the educational progress of the child. Regular

examinations are administered, grades are awarded, and yearly advancement to higher

grade levels is permitted for those children who attain an adequate knowledge of the

course material.”). Here, J.L.’s English teacher did not factor his writing into his grade,

and other tests of his writing showed him writing well below grade level. Thus, for this

child, grades and advancement ring hollow as indicators of progress, and it was not

erroneous for the ALJ to base her determination regarding J.L.’s appropriate progress—

whether he had made it in 2017-18, and whether he was likely to make it in 2018-19—on

other evidence.

      Finally, the District argues that the ALJ should have considered evidence beyond

the IEP in determining whether the District was prepared to offer J.L. a FAPE in 2018-19.

In particular, the District argues the ALJ should have considered the five weeks of

specialized programming the District provided to J.L. in the summer of 2018, as well as

the services the district was prepared to offer J.L. that were not in the IEP draft. Though

the Seventh Circuit has not addressed the question, other circuit courts have held that a


                                            19




        Case 2:19-cv-01179-LA Filed 07/08/20 Page 19 of 25 Document 38
court assessing the adequacy of an IEP must consider only what is contained in the

document itself. E.g., Knable ex. rel. Knable v. Bexley School District, 238 F.3d 755, 768

(6th Cir. 2001); County Sch. Bd. of Henrico v. Z.P., 399 F.3d 298, 306 n. 5 (4th Cir. 2005).

       In support of its position, the District points to a First Circuit decision which held

that a court’s analysis of an IEP’s adequacy is not limited to the latest draft of an IEP

“where the development of a final IEP has been frustrated by the parent’s refusal to

cooperate fully in the collaborative process.” C.G. es. Rel. A.S. v. Five Town Community

School Dist., 513 F.3d 279, 286 (1st Cir. 2008). However, no other circuit has adopted

the C.G. exception, and the Tenth Circuit has rejected it, on grounds that it gives rise to

difficult factual disputes about, e.g., what sorts of services a district might hypothetically

have offered a student to achieve substantive compliance with the IDEA. Systema ex rel.

Sytsema v. Academy School District No. 20, 538 F.3d 1306, 1316 (10th Cir. 2008).

Further, the facts in the present case are quite distinct from those in C.G. There, the

parents refused to see to completion the development of the student’s first IEP in the

district, and the court found that the parents abandoned the process because they

“harbored a fixed purpose” as to the outcome and were unwilling to consider the other

possibilities the district proposed. C.G ex rel. A.S., 513 F.3d at 287. Here, on the other

hand, the parent had participated for several years—since J.L. was in sixth grade—in

processes that yielded final IEPs. And her requests for assessment of J.L.s writing and

reevaluation of the IEP during the 2017-18 school year suggest that she was willing to

consider other services the district might provide. In short, though L.L. did not cooperate

in setting a date for the August 2018 meeting, her participation in the IEP process up to


                                             20




        Case 2:19-cv-01179-LA Filed 07/08/20 Page 20 of 25 Document 38
that point does not reflect the sort of obstructionism that was the basis of the C.G. court’s

decision to allow consideration of evidence extrinsic to the draft IEP.

       Finally, as the ALJ correctly noted, L.L.’s non-participation in the IEP process did

not prevent the District from preparing a final IEP in August 2018; the District “could have

and should have scheduled another IEP team meeting, with or without L.L.’s input.” ECF

No. 1-1 at 22, citing 34 C.F.R. § 300.322(d); see also Sytsema, 538 F.3d at 1316, n.9

(noting that application of the four-corners rule even in cases of parental non-cooperation

“should not disadvantage a diligent school district because it is always able to tender to

recalcitrant parents a final IEP that incorporates any rejected oral offers that it may have

extended during the consultative process”). For these reasons, I conclude that the ALJ

was correct to consider only what was within the four corners of the draft IEP in concluding

that the District had not offered J.L. a FAPE for the 2018-19 school year.

B. Appropriateness of Placement at Brehm

       The District challenges the ALJ’s determination that the placement at Brehm was

appropriate. It argues that the ALJ did not articulate the standard she was applying when

making the assessment. However, the standard for appropriateness of a private

placement is substantively identical to that for appropriateness of a public school’s

provision of services. See Gagliardo v. Arlington Cent. Sch. Dist., 489 F.3d 105, 112 (2d.

Cir. 2007)(“[T]he same considerations and criteria that apply in determining whether the

school considerations and criteria that apply in determining whether the school district’s

placement is appropriate should be considered in determining the appropriateness of the

parents’ placement . . . The issue turns on whether a placement—public or private—is


                                             21




        Case 2:19-cv-01179-LA Filed 07/08/20 Page 21 of 25 Document 38
reasonably calculated to enable the child to receive educational benefits.”); Mr. I. ex rel.

L.I. v. Maine Sch. Admin. Dist. No. 55, 480 F.3d 1, 25 (1st Cir. 2007)(“[A] private

placement need provide only ‘some element of the special education services’ missing

from the public alternative in order to qualify as reasonably calculated to enable the child

to receive educational benefit.”)(quoting Berger v. Medina City School Dist., 348 F.3d

513, 523 (6th Cir. 2003)). I note that Gagliardo, Mr. I., and Berger were each decided

before Endrew F., and in light of Endrew F. the rule statement quoted here should be

revised from “receive educational benefits” to “make progress appropriate in light of

circumstances.” The point, however, is that the standard for both public and private

placements is substantively the same. The ALJ’s discussion of the Endrew F. standard

thus addresses the adequacy of both the services provided by the District and those

provided by Brehm.

       Further, the ALJ found facts sufficient to support the conclusion that the services

provided at Brehm were reasonably calculated to allow J.L. to make progress: for

example, she found that at Brehm he received over 140 minutes per week of speech and

language therapy, and 100 minutes per week of support in “problem-solving, organization,

time management” and other skills related to executive function. ECF No. 1-1 at 17. For

these reasons, I affirm the ALJ’s conclusion that the placement at Brehm was appropriate.

C.   Equitable Considerations

       A court may limit or deny tuition reimbursement to which a parent is otherwise

entitled on the basis of equitable factors.” Forest Grove School Dist., 557 U.S. at 247.

The District argued to the ALJ that L.L. should not be reimbursed because she


                                            22




        Case 2:19-cv-01179-LA Filed 07/08/20 Page 22 of 25 Document 38
unreasonably sought to have Mr. Heitzkey fired in the course of IEP negotiations, and

because she was unreasonable when she did not cooperate in setting the August 2018

IEP team meeting. The ALJ rejected these arguments, finding that the failure to respond

to the District’s request to set a date for an IEP team meeting did not rise to the level of

unreasonableness that would justify denying her otherwise legally valid request for

reimbursement, and finding that, while L.L.’s anger at Mr. Heitzkey was excessive, her

decision to place J.L. at Brehm was based only to a small extent on Mr. Heitzkey’s

conduct and was not unreasonable in light of her documented, longstanding frustration

with her student’s lack of progress in the district. The District now challenges these

findings.

       The District cites Patricia P. v. Board of Educ. of Oak Park, 203 F.3d 462, 469 (7th

Cir. 2000) for the principle that a parent who fails to cooperate with an IEP team forfeits

their claim for reimbursement for a unilateral private placement. ECF No. 28 at 49.

However, Patricia P. is factually distinguishable. In that case, the parent transferred the

student to a private placement before the school district had had any opportunity to

evaluate the student and determine her needs. Patricia P., 203 F.3d at 469. And stated

fully, the rule announced by the Seventh Circuit in that case is that “parents who, because

of their failure to cooperate, do not allow a school district a reasonable opportunity to

evaluate their disabled child, forfeit their claim for reimbursement for a unilateral private

placement.” Id. Here, however, the parent gave the school district ample opportunities to

evaluate the student. Indeed, in the 2017-18 school year, L.L. actively requested to have

J.L.’s writing evaluated, but the district first delayed the re-evaluation and then, as the


                                             23




        Case 2:19-cv-01179-LA Filed 07/08/20 Page 23 of 25 Document 38
ALJ found, failed to adequately revise the IEP in response to the results of the evaluation.

Patricia P. therefore does not compel reversal of the ALJ’s determination regarding

cooperation.

       Other than Patricia P., the District cites no legal authority compelling a different

assessment of the equities. The heart of the District’s remaining argument is that L.L.’s

conduct in the summer of 2018 was egregious, and that her animus against Heitzkey

improperly informed her decision to place J.L. at Brehm. The ALJ acknowledged these

arguments in her decision, but found that in light of the long history of L.L. attempting to

communicate her concerns to the district without effect, L.L.’s conduct in the summer of

2018 did not shift the equities with respect to her right to reimbursement.

       With one exception, I see no error in the ALJ’s determination that the District’s

years of failure to adequately assess and serve J.L. despite L.L.’s ongoing advocacy tilt

the balance of equities in L.L.’s favor, outweighing even her vitriol towards Heitzkey and

non-cooperation during the summer of 2018. I do, however, find that the ALJ erred in not

considering the District’s provision of services at Lindamood-Bell as a factor in the

equitable balance. The documentary record is clear that the District agreed to pay for the

Lindamood-Bell services with the understanding that any evaluations or insights about

effective strategies it yielded would be factored into J.L.’s IEP when the team met in

August 2018. ECF No. 27-15 at 4. L.L. also clearly indicated to the District that she agreed

with this plan; on June 26, she replied to Laura Stautz stating “J.L. is scheduled to redo

the entire Lindamood Bell evaluation . . . on August 16th . . . . I agree to reconvene after

the evaluation is received.” Id. That L.L. did not follow through on the post-evaluation IEP


                                            24




        Case 2:19-cv-01179-LA Filed 07/08/20 Page 24 of 25 Document 38
discussion after the District had paid for the summer of services smacks of bad faith.

Therefore, while I affirm the ALJ’s decision that the District is obligated to reimburse L.L.

for the costs of J.L.’s education at Brehm, I will order that such reimbursement be reduced

by the amount the district spent on tuition and transportation to provide services to J.L. at

Lindamood-Bell during the summer of 2018.


   IV.      CONCLUSION

         For the reasons above, IT IS ORDERED that the plaintiff’s motion for summary

judgment (ECF No. 26) is DENIED and the defendant’s motion for summary judgment

(ECF No. 29) is GRANTED, except that the amount of the tuition reimbursement owed

by the plaintiff to the defendant shall be reduced by the amount the plaintiff spent on

defendant’s tuition and transportation at Lindamood-Bell during the summer of 2018.

         IT IS FURTHER ORDERED that the plaintiff’s motion for a preliminary injunction

(ECF No. 14) is DENIED AS MOOT.

         The clerk of court shall enter judgment accordingly.

         Dated at Milwaukee, Wisconsin, this 8th day of July, 2020.


                                                  s/Lynn Adelman____
                                                  LYNN ADELMAN
                                                  District Judge




                                             25




          Case 2:19-cv-01179-LA Filed 07/08/20 Page 25 of 25 Document 38
